Citation Nr: 1757284	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  14-19 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for chronic myeloid leukemia (CML), to include as due to exposure to contaminated water at Camp Lejeune.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 

INTRODUCTION

The appellant is a Veteran who served on active duty from December 1965 to December 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's record is now in the jurisdiction of the Milwaukee, Wisconsin RO.  In January 2017, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.

FINDINGS OF FACT

1.  Following service the Veteran was found to have a diagnosis of CML which received an extensive course of treatment as an active process.

2.  The Veteran had service in excess of 30 days at Camp Lejeune during the period from December 1965 to December 1967.


CONCLUSION OF LAW

Service connection for CML is warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(f) (2017); 82 Fed. Reg. 4173-4185 (January 13, 2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.  Whether or not the Veteran received adequate notice at the Board hearing pursuant to Bryant v. Shinseki, 23 Vet. App. 488 (2010), is also rendered moot by the grant below.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

To substantiate a claim of service connection, there must be evidence of: a present disability (for which service connection is sought); incurrence or aggravation of a disease or injury in service; and a causal relationship between the claimed disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1(1999); 38 C.F.R. § 3.303 (a).

Certain chronic diseases, including cancers, may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for cancer).  38 U.S.C. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

During the pendency of this appeal, effective March 14, 2017, VA amended 38 C.F.R. §§ 3.307 and 3.309 providing a presumption of service connection for certain diseases based on exposure to contaminants in the water supply at Camp Lejeune.  To qualify for presumptive service connection under these provisions, there must be evidence of: (1) a diagnosis of one of the enumerated diseases under the new provision 38 C.F.R. § 3.309 (f), (including adult leukemia), if manifest to a degree of 10 percent or more at any time after service; and (2) service of at least 30 days at Camp Lejeune during the period from August 1, 1953, and through December 31, 1987.  The rulemaking applies to claims received by or pending before VA on or after March 14, 2017.  See 82 Fed. Reg. 4173-4185 (January 13, 2017); VA M-21-1 Adjudication Manual, Part IV, Subpart ii, Chapter 2, Section C.6.a. (revised March 14, 2017). 

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81(Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran seeks service connection for a diagnosis of CML on the basis that it is due to his exposure to contaminated water supply at Camp Lejeune.  His service personnel records confirm that he was stationed at Camp Lejeune from December 1965 to December 1967.  A June 1993 private treatment record shows a diagnosis of CML by bone marrow biopsy.  It was noted that the Veteran had a positive Philadelphia chromosome determination.  A May 1997 private treatment record notes the Veteran received a prolonged course of treatment for CML with Interferon.  The disease was then found to be in remission.  An April 2011 private treatment records notes a positive BCR ABL test, indicating residual CML.  

It is not in dispute that the Veteran has a diagnosis of CML, in remission, found following service, in June1993.  Treatment records also show that he received a prolonged course of treatment for the disease with Interferon (i.e., that it was in an active process); accordingly it is shown to have been manifested to a compensable degree after service.  See 38 C.F.R. § 4.118, Code 7703.  His service personnel records show that he was stationed at Camp Lejeune from December 1965 to December 1967 (and served there in excess of 30 days; his exposure to contaminated water supply at Camp Lejeune is presumed.  Accordingly, all of the legal requirements for establishing service connection for his CML on a presumptive basis (as due to contaminated water supply at Camp Lejeune) are met; service connection for CML is warranted.  


ORDER

Service connection for CML on a presumptive basis, as due to exposure to contaminated water supply at Camp Lejeune, is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


